F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit

                                                                          June 7, 2005
                      UNITED STATES COURT OF APPEALS

                                    TENTH CIRCUIT                    PATRICK FISHER
                                                                               Clerk


 CARRIE LIN ROBERTSON,

          Plaintiff - Appellant,

 v.                                                    No. 04-1406
                                                (D.C. No. 04-F-1939 (CBS))
 DR. RICHARD MEINIG, and                                (D. Colo.)
 FORGERY ELECTRICAL ONLINE
 PARTISIPANTS,

          Defendants - Appellees.


                             ORDER AND JUDGMENT *


Before EBEL, McKAY and HENRY, Circuit Judges.


      Plaintiff Carrie Lin Robertson filed a complaint in federal district court

alleging claims based on a “global authority” and seeking profit-recovery from

Defendants for a “recompacted rear rabbit leg [and] reconformed rear rabbit tail,”



      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
apparently relating to a medical invention. The district court sua sponte

dismissed Robertson’s complaint for lack of subject matter jurisdiction on

September 22, 2004. 1 See Fed.R.Civ.P. 12(h)(3) (“Whenever it appears by

suggestion of the parties or otherwise that the court lacks jurisdiction of the

subject matter, the court shall dismiss the action.”).

      Robertson proceeds pro se; therefore, we construe her pleadings liberally

and hold Robertson’s submissions to a less stringent standard than formal

pleadings drafted by lawyers. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.

1991). However, federal courts are courts of limited jurisdiction. United States

ex rel. Grynberg v. Praxair, Inc., 389 F.3d 1038, 1048 (10th Cir. 2004).

Therefore, as always, Plaintiff must show that a statutory basis for federal court

jurisdiction exists before her case can be heard in federal court. Tsegay v.

Ashcroft, 386 F.3d 1347, 1353 (10th Cir. 2004).

      In this case, we have carefully considered Robertson’s pro se complaint and

given respectful attention to her arguments on appeal; however, we find no basis

for federal court jurisdiction in this case. There is no assertion that this cause of



      1
       As an alternative ground, the district court also held that Robertson’s
action is precluded by res judicata. Robertson has filed at least two prior actions
against Dr. Meinig, both involving similar claims. Therefore, res judicata may
well bar the present action; however, res judicata is not jurisdictional. See
Kenmen Engineering v. City of Union, 314 F.3d 468, 479 (10th Cir. 2002).
Accordingly, we do not consider this alternative ground for dismissal on appeal.

                                         -2-
action is between citizens of different states, as required for diversity jurisdiction

under 28 U.S.C. § 1332, because Robertson asserts both she and Dr. Meinig are

citizens of Colorado. Moreover, Robertson has not asserted any claims arising

under the Constitution, federal laws, or treaties of the United States as required

for federal question jurisdiction under 28 U.S.C. § 1331.

      This court did consider passing references in Plaintiffs’ pleadings referring

to the invention at issue in terms of a “patent.” Federal courts do have

jurisdiction over “any civil action arising under any Act of Congress relating to

patents, . . . copyrights and trademarks.” 28 U.S.C. § 1338(a). However, suits

brought that merely involve patents—but do not “arise under” federal patent

law—are not within the federal court’s jurisdiction pursuant to 28 U.S.C. §

1338(a). See Ausherman v. Stump, 643 F.2d 715, 718 (10th Cir. 1981) (no §

1338(a) jurisdiction over suit to enforce or annul contract dealing with patents);

Cummings v. Moore, 202 F.2d 145, 147 (10th Cir. 1953) (no § 1338(a)

jurisdiction over suit where “gravamen of the claim . . . is that a confidential

relation existed between plaintiff and defendant; that in wrongful disregard of the

relation defendant obtained a patent upon the invention of plaintiff;. . . and that

defendant should be required to deliver to plaintiff an assignment of such

patent”).




                                          -3-
      Here, Robertson’s pleadings do not cite to any specific patent at issue.

Instead, the suit arises under a contract and “global authority” that might involve

a patent tangentially. The gravamen of Robertson’s complaint seems to involve

allegations of fraud and breach of contract. Accordingly, this suit does not “arise

under” federal patent law or require construction of federal patent law. See

generally 13B Charles A. Wright, Arthur R. Miller & Edward H. Cooper, Federal

Practice & Procedure § 3582 (3d ed.1998). Therefore, we are without jurisdiction

to hear this claim.

      For the foregoing reasons, we AFFIRM the district court’s dismissal for

lack of subject matter jurisdiction in this case.



                                        ENTERED FOR THE COURT



                                        David M. Ebel
                                        Circuit Judge




                                         -4-